Title: John Quincy Adams to Thomas Boylston Adams, 14 February 1801
From: Adams, John Quincy
To: Adams, Thomas Boylston


				
					
						14. February 1801.
					
				
				I last week informed you that I had withdrawn from Amsterdam all the stocks I held there, and had remitted to Mr: King, in London fourteen hundred pounds sterling, for which I authorised you to draw, and requested you to place the proceeds in the most advantageous manner; but not in any institution or fund depending upon our national Union; for the generality of our Countrymen are so far from participating in my sentiments upon this subject, that it is not prudent to rest one’s all upon it— I mentioned my preference that it should be placed in the State of Massachusetts because there is my home, and upon a foundation of more solid materials than paper— I am sensible that this is not so easily done, as merely to purchase a certificate of stock and that it requires much more time and more steady, and uninterrupted vigilance— But you complain in one of your letters that your trouble with my affairs is not sufficient to earn

your commission, and I am willing to relieve your delicacy, by asking you to sharpen your look out for an opportunity to strengthen the security without abating the profits of my property in your hands.— I am sure you have it in your power by this means to earn your commission as vigorously as your heart can wish.
				Do not mistake my meaning— When I use the liberty of urging your care and attention, it is not to be implied that I think that you have always shewn, insufficient. I am perfectly satisfied with your agency and in trusting now to you, every thing upon which I can depend for future subsistence, I give you the strongest possible proof of my satisfaction.
				As I would not have so large a sum kept entirely unprofitable any longer than is absolutely necessary you may place temporarily the money in any state bank or fund either of Massachusetts or Pennsylvania as you shall think most secure and most expedient.
				You will watch as you have hitherto successfully done for a favourable rate of exchange.— I do not exactly understand what the unit of exchange is between Philadelphia and London— The par, you say is 66 2/3 per ct:— But, if so, 72 ½ per ct: is an advantage not of six but of nine per cent— I expect soon your annual accompts and that will perhaps explain the matter, as much as is necessary for me to know.
				I am extremely anxious to hear of my dear father’s health, and my heart bleeds for the afflictions which were in so short a space crowded upon my mother— She has the never failing stay of religion and virtue— God grant they may have supported her in these times of severe trial.— My father has been the benefactor of his Country; and has been treated as the benefactors of their country always are— He was prepar’d for it and will bear it as a natural evil, without resentment, and I hope without complaint.
				Once more, ever yours.
				
					A.
				
			